United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1265
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

 Jan Major Mengedoht, Individually, and as Executor of the Carl A. Mengedoht
 Estate and as Trustee of the H C J Holdings Trust - Carl A. Mengedoht - H C J
                                 Holdings Trust

                     lllllllllllllllllllllDefendant - Appellant

                         Washington County Treasurer

                            lllllllllllllllllllllDefendant
                                    ____________

                   Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                 ____________

                          Submitted: January 21, 2020
                           Filed: January 24, 2020
                                [Unpublished]
                                ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Jan Mengedoht appeals the district court’s1 adverse grant of summary judgment
in a suit brought by the United States to reduce tax assessments to judgment and to
enforce a tax lien. To the extent Mengedoht is attempting to appeal on behalf of the
Carl Mengedoht Estate and the H C J Holdings Trust, we dismiss the appeal, as
Mengedoht may not represent these entities as a nonlawyer. See Knoefler v. United
Bank of Bismarck, 20 F.3d 347, 348 (8th Cir. 1994) (nonlawyer may not represent
another entity in federal court). To the extent Mengedoht is appealing the judgment
against him in his individual capacity, we conclude, following a careful review, that
the district court did not err in granting summary judgment. See Johnson v. Blaukat,
453 F.3d 1108, 1112 (8th Cir. 2006) (grant of summary judgment is reviewed de
novo). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                         -2-